DECISION
*15DATED this 8th day of May, 1987.
The application of the above-named defendant for a review of the sentence of 30 years for Robbery; to be served consecutively to the sentence out of Cascade County DANGEROUS DESIGNATION imposed on March 14, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Conde McKay, Attorney from Anaconda, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.